*894Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered September 12, 2006 in a personal injury action. The order denied the motion of defendant Vaul Trust (a Division of GMAC) for summary judgment dismissing the amended complaint against it.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff was injured when the vehicle she was operating was rear-ended by another vehicle. After commencing this action against the driver and apparent owner of the other vehicle in September 2004, she learned that the other vehicle was in fact owned by defendant Vaul Trust (a Division of GMAC), a motor vehicle leasing company. She thereafter moved on August 29, 2005 to add Vaul Trust as a defendant, and her motion was granted. She then filed a supplemental summons and an amended complaint in November 2005. Vaul Trust subsequently moved for summary judgment dismissing the amended complaint against it on the ground that the action against it was barred by 49 USC § 30106. Supreme Court properly denied the motion. “Pursuant to 49 USC § 30106, effective August 10, 2005, ... if the owner of a motor vehicle is ‘engaged in the trade or business of renting or leasing motor vehicles,’ such owner shall not be vicariously liable under any State law for damages sustained in a motor vehicle accident” (Williams v White, 40 AD3d 110, 111-112 [2007]). Thus, the statute preempts vicarious liability imposed pursuant to Vehicle and Traffic Law § 388, but only with respect to actions commenced after its effective date (see Williams, 40 AD3d at 112). Here, the action was commenced in September 2004, before the effective date of the statute and, pursuant to CPLR 1003, “parties may be added ‘at any stage of the action by leave of court’ ” (Williams, 40 AD3d at 112; cf. Jones v Bill, 34 AD3d 741 [2006]). Present—Gorski, J.P., Martoche, Centra, Fahey and Peradotto, JJ. [See 13 Misc 3d 654 (2006).]